Citation Nr: 0212727	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968 and from September 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO) which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation.

The Board notes that the veteran, through his testimony at a 
videoconference hearing before the undersigned Board member, 
appeared to raise a claim of entitlement to an earlier 
effective date for service connection of his bilateral 
hearing loss.  The record does not reflect any development of 
this issue, or a final adjudication on this matter.  
Therefore, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has Level II hearing acuity in both his right 
ear and left ear.


CONCLUSION OF LAW

The requirements for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current disability evaluation 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to a compensable 
disability evaluation because he has significant hearing loss 
in both ears.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's VA medical records and a private 
medical record have been obtained, and the veteran was 
afforded two VA examinations.  The veteran's service medical 
records, with the exception of an enlistment examination 
report, are not currently of record, despite attempts by the 
RO to obtain those records.  It appears that the veteran's 
service medical records were destroyed at the 1973 fire at 
the National Personnel Records Center, and that attempts to 
reconstruct those records have been unsuccessful.  In 
addition, the veteran was afforded a videoconference hearing 
before the undersigned Board member.  The veteran has not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  As such, the Board finds that the duty to assist 
was satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a noncompensable 
evaluation for the veteran's bilateral hearing loss.

Historically, a September 2001 rating decision granted 
service connection for the veteran's bilateral hearing loss 
and assigned a noncompensable disability evaluation, 
effective March 2001.  The veteran filed a notice of 
disagreement in October 2001 and a statement of the case was 
issued in December 2001.  The veteran perfected his appeal in 
January 2002.

The RO, in granting service connection, based its decision on 
an National Guard Report of Medical Examination for purposes 
of enlistment, which showed that audiometric testing revealed 
right ear pure-tone thresholds of 20 decibels at 4000 Hertz 
and left ear pure-tone thresholds of 15 at 4000 Hertz, and a 
July 1973 audiological evaluation from the Fairfield Clinic, 
which did not include an analysis of the results or a 
diagnosis.  The RO also considered March 1999 and September 
2001 VA examinations.

According to the March 1999 VA examination report, 
audiological evaluation showed that right ear pure-tone 
thresholds were 25 decibels at 500 Hertz, 20 decibels at 1000 
Hertz, 20 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, 
and 100 decibels at 4000 Hertz, with an average pure-tone 
threshold of 51.  Left ear pure-tone thresholds were 30 
decibels at 500 Hertz, 25 decibels at 1000 Hertz, 25 decibels 
at 2000 Hertz, 75 decibels at 3000 Hertz, and 105 decibels at 
4000 Hertz, with an average pure-tone threshold of 58.  The 
veteran's Maryland CNC speech recognition score was 92 
percent bilaterally.  The veteran denied ear disease, 
vertigo, and tinnitus other than occasional, short episodes.   
Air, bone, and speech testing were consistent with 
sensorineural hearing loss.  The tympanogram and acoustic 
reflexes were normal.  The diagnosis was hearing near normal 
limits to 3000 Hertz, where it dropped precipitously.  The 
examiner noted that the veteran's audiometrics were 
consistent with long-term noise exposure, and that the 
veteran was not considered a good candidate for hearing aids 
due to the "extreme configuration of loss."

The Board notes that the veteran's VA medical records, dated 
July 2000 through July 2001, are of record, but are negative 
for complaints, symptoms, or treatment related to his 
bilateral hearing loss.

The veteran was, as mentioned previously, afforded another VA 
examination in September 2001.  According to the report, an 
audiological evaluation showed that the veteran had right ear 
pure-tone thresholds of 20 decibels at 500 Hertz, 25 decibels 
at 1000 Hertz, 15 decibels at 2000 Hertz, 70 decibels at 3000 
Hertz, and 90 decibels at 4000 Hertz, with an average pure-
tone threshold of 50.  Left ear pure-tone thresholds were 20 
decibels at 500 Hertz, 35 decibels at 1000 Hertz, 20 decibels 
at 2000 Hertz, 75 decibels at 3000 Hertz, and 95 decibels at 
4000 Hertz, with an average pure-tone threshold of 56.  The 
veteran's Maryland CNC speech recognition score was 88 
percent in the right ear and 86 percent in the left ear.  The 
veteran denied tinnitus.  The tympanogram and stapedial 
reflex tests were within normal limits.  The examiner noted 
that the audiogram indicated bilateral sensorineural hearing 
loss.  The diagnosis was severe to profound bilateral high 
frequency sensorineural hearing loss, consistent with a 
history of noise exposure.

Additionally, the veteran was afforded a hearing before the 
undersigned Board member in March 2002.  According to the 
transcript, the veteran and his wife testified that the 
veteran could no longer hear fire alarms or the telephone and 
had to turn the television volume up so loud that it hurt 
other people's ears.  The veteran and his wife also testified 
that the veteran had hearing loss since his discharge from 
service, and that it had worsened over the years.  The 
veteran stated that he did not get hearing aids from the VA 
because he was told that they would not help with his kind of 
hearing loss.  He also stated that he did not seek treatment 
for his hearing loss, except for having his ears checked by a 
Miracle Ear salesman in the 1970s.  In addition, the 
veteran's representative asserted that the veteran wanted an 
extraschedular rating for his hearing loss because his 
hearing loss interfered with his daily living.  Nonetheless, 
the veteran testified that he was unemployed because of a 
back disability, "ankylosing spondylitis," and that his 
hearing loss was not responsible for him giving up his job.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b) (2001). 

The language of 38 C.F.R. § 4.86(a) provides that when the 
pure-tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Based on the veteran's audiology test results, neither 
38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
currently assigned noncompensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The clinical 
evidence of record shows that the veteran's hearing loss does 
not translate to a numeric designation in excess of Level II.  
At the September 2001 VA examination, the veteran's right ear 
manifested an average pure-tone threshold of 50 and 88 
percent speech discrimination, resulting in a Level II 
designation.  The veteran's left ear was productive of an 
average pure-tone threshold of 56 and 86 percent speech 
discrimination, also resulting in a Level II designation 
under Table VI.  See 38 C.F.R. § 4.85.  Together, the two 
Level II designations result in a noncompensable rating under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral hearing loss, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In 
fact, the veteran testified that his unemployment was due to 
a work-related back injury.  Likewise, the Board notes that 
the veteran's medical records are negative for treatment for 
his hearing loss and that the veteran testified that he had 
not sought any treatment for his hearing loss.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral hearing loss, on either a 
schedular or extra-schedular basis.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

